                Case 20-12177-RAM           Doc 61     Filed 10/14/20     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                      Case No. 20-12177-RAM
         Maria Lorena Nicieza

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Nancy K. Neidich, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/18/2020.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/22/2020.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $104,065.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
                  Case 20-12177-RAM           Doc 61      Filed 10/14/20          Page 2 of 3




Receipts:

         Total paid by or on behalf of the debtor               $17,720.68
         Less amount refunded to debtor                         $15,948.62

NET RECEIPTS:                                                                                        $1,772.06


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $0.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $1,772.06
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $1,772.06

Attorney fees paid and disclosed by debtor:                   $4,500.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim        Principal      Int.
Name                                  Class    Scheduled      Asserted         Allowed         Paid         Paid
ALEJANDRO INSUA                   Secured        14,499.96           0.00       14,499.96            0.00       0.00
ALEJANDRO INSUA                   Secured       144,999.60           0.00      144,999.60            0.00       0.00
Capital One/Walmart               Unsecured          416.00           NA               NA            0.00       0.00
CarMax Auto Finance               Unsecured             NA            NA               NA            0.00       0.00
Chase Card Services               Unsecured       6,318.00            NA               NA            0.00       0.00
Comenity Bank/Ann Taylor          Unsecured             NA            NA               NA            0.00       0.00
Comenity Bank/Ann Taylor          Unsecured             NA            NA               NA            0.00       0.00
Comenity Bkl/Ulta                 Unsecured             NA            NA               NA            0.00       0.00
ComenityBank/Venus                Unsecured             NA            NA               NA            0.00       0.00
Crest Financial                   Unsecured             NA            NA               NA            0.00       0.00
Department Stores National Bank   Unsecured       2,379.00            NA          2,379.25           0.00       0.00
JPMorgan Chase Bank, N.A.         Unsecured      16,575.00            NA        16,575.53            0.00       0.00
LVNV FUNDING LLC                  Unsecured      10,362.00            NA        10,362.14            0.00       0.00
Midland Credit Management, Inc.   Unsecured          914.00           NA            914.24           0.00       0.00
PRA, LLC                          Unsecured          976.00           NA            976.15           0.00       0.00
PRA, LLC                          Unsecured          765.00           NA            765.70           0.00       0.00
PRA, LLC                          Unsecured       4,073.00            NA          3,997.52           0.00       0.00
PRA, LLC                          Unsecured       2,805.00            NA          2,767.32           0.00       0.00
PRA, LLC                          Unsecured       1,222.00            NA          1,221.86           0.00       0.00
READY LISTO, LLC                  Secured               NA            NA               NA            0.00       0.00
REGIONS BANK                      Secured       195,531.17           0.00             0.00           0.00       0.00
Sprint Corp                       Unsecured             NA            NA            913.32           0.00       0.00
Synchrony Bank/ Old Navy          Unsecured             NA            NA               NA            0.00       0.00
Synchrony Bank/Banana Republic    Unsecured             NA            NA               NA            0.00       0.00
Synchrony Bank/Lowes              Unsecured       5,359.00            NA               NA            0.00       0.00
TD BANK USA, NA                   Unsecured       3,029.00            NA          3,029.69           0.00       0.00
VW Credit Leasing, Ltd            Unsecured            1.00           NA          1,882.74           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                Case 20-12177-RAM            Doc 61     Filed 10/14/20       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $144,999.60               $0.00             $0.00
       Mortgage Arrearage                                $14,499.96               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $159,499.56               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $45,785.46               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $1,772.06
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $1,772.06


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper .

Dated: 10/14/2020                             By:/s/ Nancy K. Neidich
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
